 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDterminated, and that after taking a vacation he awaited the openingof the new store.The Lincoln Road store opened on December 18, 1959. Some fix-tures used in the Fontainebleu shop were installed in the new shop.Approximately 2 weeks prior to the opening, Bookman and Barronwere transferred from the Americana store to Lincoln Road. Green-berg and Barbara were hired before the opening date, and Wilkensand Eisen were assigned to the new store on the same part-time basisthey formerly worked at the Fontainebleu store.At the time of thehearing, there was only one employee in the Lincoln Road store whohad not formerly worked at the Fontainebleu shop. Further, the newstore is 11/2 miles distant from the Fontainebleu store, carries essen-tially the same merchandise, and is under the supervision of the samemanager.Employees Greenberg and Wolf work 1 day a week at theAmericana Hotel store, and alteration work has and is being trans-ferred between the two stores as well as a limited amount of mer-chandise.It is clear that the factors of common supervision, inter-change of employees and merchandise, and proximity of the storespresently exist between the Americana Hotel store and the LincolnRoad store just as they existed when the Fontainebleu store was inoperation.With the exception of one employee, the new store isstaffed with the same employees as the former store. In these cir-cumstances, we find that the new shop is properly included withinthe purview of the original certification.We shall, accordingly,amend our certification of representatives by describing the unit asincluding the Lincoln Road store and deleting therefrom the Fon-tainebleu Hotel store.[The Board amended the certification of representatives issuedherein to Local 1010, Retail Employees Union of South Florida,Retail Wholesale and Department store Union, AFL-CIO, specificallyto include in the certified unit the Employer's retail store at LincolnRoad, Miami Beach, Florida, and to exclude the Employer's formerstore at the Fontainebleu Hotel, Miami Beach, Florida.]8 This is not to be construed as a new certification.Geronimo Service CompanyandBartenders and Culinary Work-ers Union,Local 628, Hotel and Restaurant Employees andBartenders International Union,AFL-CIO,Petitioner.CaseNo. 33-RC-778.October 10, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Byron E. Guse, hearing offi-129 NLRB No. 43. GERONIMO SERVICE COMPANY367cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Fanning].Upon the entire record in this case, the Board finds :1.The Employer moved to dismiss the petition on the grounds thatits operations are not related to national defense, have no substantialimpact on national defense and do not affect commerce.GeronimoService Company, an Oklahoma corporation, holds a contract from theUnited States Army Purchasing and Contracting Office, Fort Bliss,Texas, in the amount of $863,340.30 to supply kitchen police and otherhousekeeping services for the mess halls at Fort Bliss, Texas, and at theMcGregor Range Camp in New Mexico for the period from July 1,1960 to June 30, 1961. On July 16, 1960, Geronimo Service Companyassigned that contract to Geronimo Service Company of Texas, Inc.,which was issued a charter by the Secretary of the State of Texas afteritsArticles of Incorporation were filed on July 20, 1960.The threestockholders of Geronimo Service Company and Geronimo ServiceCompany of Texas, Inc., are identical.The contract of assignmentwas signed once by each of the three stockholders, apparently for bothcontracting corporations.There is no indication in the record that theUnited States Army Contracting Office approved of the assignment.On these facts we find that Geronimo Service Company of Texas, Inc.,is but thealter egoof Geronimo Service Company 1 and that the Em-ployer named in the petition is in fact still the holder of the Armycontract.We further find that the Employer's operation has a sub-stantial impact on national defense.The record shows that the con-tract is for over 700,000 hours of kitchen police duty.This will re-lievemilitary personnel for training, instruction, and military duty.Accordingly, we find that the Employer is engaged in commerce andthat it will effectuate the policies of the Act to assert jurisdictionherein.The Employer's motion to dismiss on jurisdictional groundsis hereby denied 22.The labor organization involved claims to represent certain em-ployees of the Employer. The Employer moved to dismiss the petitionon the grounds that at the time of the hearing it had no employeesas the contract was assigned to Geronimo of Texas, and that the em-ployees are those of the latter corporation.As we have found Ge-ronimo of Texas to be thealter egoof the Employer, we find no merit1 Cf.Atlanta Paper Company, et al,121 NLRB 125;J W. Dickey, et at., d/b/a OhioHoist and Manufacturing Company, a Partnership,et al.,108 NLRB 561, 562, footnote 1,enfd. 217 F 2d 652, 653 (C.A.6) ; J. E. Cote,101 NLRB 1486.2 Ready Mired Concrete & Materials, Inc.,122 NLRB 318. Also the Board assertedjurisdiction inFloors Inc.,CasesNos. 33-RC-615 and 33-RC-725 (not published inNLRB volumes).Floors Inc. was one of the Employer's predecessors holding a similarcontract for kitchen police services at Fort Bliss, and at the McGregor Range Camp. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDin this contention.The Employer also moved for dismissal of thepetition on the ground that it lacks full control over the employeeshere involved, and that it is in effect an agent of the Army ContractingOfficer who has final control over the employees under the followingcontract provision :The Contractor will be guided by, and will act in accordance with,the direction and request of the Contracting Officer, whenever thedismissal of individual personnel from the performance of saidservices shall be deemed by the Contracting Officer to be necessary,or advisable in the best interests of the Government, to maintainthe standards of personal hygiene and workmanship.The record shows that the Employer hires and discharges personnelfor its own reasons and convenience and sets the wages and terms andconditions of employment.The authority of the Contracting Officeris limited to a specific area of dismissal which to some extent affectsthe full authority of the Employer.This however does not removethe Employer from the definition of an employer within the meaningof Section 2(2) of the Act.«7e find that the Employer is the em-ployer of the employees here involved.3Accordingly, we deny theEmployer's motion to dismiss.3.Geronimo asserts that the Petitioner's demand for recognitionwas made upon it on June 25, 1960, prior to the time when it startedoperations and hired employees.As the Employer declined to recog-nize the Petitioner at the hearing we find that a question affecting com-merce exists concerning representation of employees of the Employerwithin the meaning of Sections 9(c) (1) and 2(6) and (7) of the Act.'4. In accordance with the stipulation of the parties we find that thefollowing employees of the Employer constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9(b) of the Act:All employees employed by the Employer under its food services"K.P." contract with Fort Bliss at the Fort Bliss Government in-stallation,Fort Bliss, Texas, including the employees at Mc-Gregor Range Camp, New Mexico, excluding all other employees,the employees under the Employer's custodial contract with FortBliss, office clerical employees, guards, and supervisors as definedin the Act.[Text of Direction of Election 5 omitted from publication.]a Toledo Board of Trade,117 NLRB 1504;Thiokol Chemical Corporation(LonghornDivision),113 NLRB 547.4 The Employer requested that an administrative investigation of Petitioner's showingof interest be made.We are administratively satisfied that the Petitionerhas a sufficientshowing of interest5We find no merit in the Employer's contention that the hearing should have beenpostponed and no immediate election should be held because of pending charges of unfairlabor practices against the Employer,as the Petitioner herein, the Charging Party, hasfiled a waiver of those charges.